Citation Nr: 0423531	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  95-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for low back pain.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection migraine headaches.

3.  Entitlement to a compensable rating for service-connected 
hemorrhoids.

4.  Entitlement to a compensable rating for service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1974 
and from October 1975 to October 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions by the RO in the 
Washington Regional Office which, in pertinent part, 
confirmed and continued a noncompensable rating for service-
connected hemorrhoids and prostatitis and found no new and 
material evidence had been submitted to reopen previously 
denied claims of entitlement to service connection for low 
back pain and headaches.
 
The issues of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection migraine headaches, entitlement to a 
compensable rating for service-connected hemorrhoids and 
entitlement to a compensable rating for service-connected 
prostatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a low back disorder, and the VA has made reasonable 
efforts to develop such evidence.

2.  In a July 1980 decision, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder; the decision was not appealed and it became final.  
Evidence received since the July 1980 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a low back disorder, and the 
July 1980 RO decision is final.  38 USCA §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  Instead, the veteran has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  In this case, the 
rating actions dated in January and July 1995 were issued 
before the enactment of the VCAA.  By virtue of the July 1995 
Statement of the Case and January 2003 Supplemental Statement 
of the Case, and December 2001 and August 2003 correspondence 
from the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  

In particular, the Board notes evidence development letters 
dated in December 2001 and August 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

Evidence considered at the time of the July 1980 RO decision 
consisted of the veteran's service medical records and a 1980 
VA examination.  The evidence is summarized below.

The veteran's service medical records reveal that in February 
1978, he presented with complaints of low back pain after 
falling down a hill and hitting a tree.  The diagnostic 
assessment revealed a muscle spasm in the lower back.  He 
again complained of low back pain in March 1979, and the 
examiner noted no known history of recent trauma to the back.

During a January 1980 VA orthopedic examination, the veteran 
reported that during training, he fell and injured his low 
back.  He was put on bed rest and underwent physical therapy.  
Following physical examination and x-ray studies, the 
diagnosis was complaints of low back pain and some 
irregularity of the pars interarticularis of L-5.

Based on the evidence described above, the RO denied service 
connection for a low back disorder and determined that there 
were no residuals of low back pain found on the veteran's 
separation examination from service or the VA examination 
preformed in January 1980, hence there was no basis for 
granting service connection.

Evidence received subsequent to the July 1980 RO decision 
consisted of private outpatient treatment notes and numerous 
statements from the veteran accompanied by duplicate copies 
of medical evidence, all previously considered by the RO in 
the July 1980 rating decision.

Private outpatient treatment notes dated March 1996 to 
December 2000, are entirely negative for complaints, 
treatment or diagnosis of low back pain.

Analysis

In July 1980, the RO determined that the veteran's claim for 
service connection for a low back disorder must be denied.  
Their action is not binding on the Board.  The Board, in the 
first instance, must rule on the matter of reopening a claim.  
The Board has a responsibility to consider whether it is 
proper for a claim to be reopened .  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The veteran contends that he incurred a low back disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

The veteran's claim for service connection for a low back 
disorder was denied by the RO in a July 1980 decision.  The 
veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the RO denied the claim for service connection for a low 
back disorder in July 1980, it considered the veteran's 
service medical records and a January 1980 VA examination, 
and found no nexus to relate complaints of low back pain to 
service.
 
Evidence received subsequent to the July 1980 RO decision 
consists of private outpatient treatment notes which are 
entirely negative for complaints, treatment or diagnosis of a 
low back disorder and numerous statements from the veteran.  
The Board finds that the evidence submitted in support of the 
veteran's request to reopen the claim is not new and material 
as it does not provide a nexus between the current disability 
and military service, and, in fact, does not even address the 
claimed back disorder; thus, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); Hodge, supra.

Since the RO's July 1980 decision, the veteran has again 
provided statements asserting that he incurred a low back 
disorder during service.  The veteran's additional statements 
are essentially cumulative or redundant of his basic 
assertions at the time of the 1980 decision, and such are not 
new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, as a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the July 1980 RO decision which denied 
service connection for a low back disorder.  Thus the claim 
has not been reopened and the July 1980 decision remains 
final.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.

REMAND

In November 2003, the RO received VA outpatient treatment 
records dated September 1998 to October 2003, which reflect 
treatment for a variety of disorders, including headaches.  
This evidence has not been considered by the RO and the 
veteran has not waived initial RO consideration of this 
evidence.  Any pertinent evidence, which is received by the 
RO prior to transfer of the records to the Board after an 
appeal has been initiated, will be referred to the 
appropriate rating or authorization agency for review and 
preparation of a supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31 (2003), 38 C.F.R. § 
19.37(a) (2003).

In VA Form 646, the veteran's representative requested that 
the veteran be afforded a current VA medical examination to 
determine the current severity of his service-connected 
hemorrhoids and prostatitis.  He further indicated that these 
disorders have increased in severity over the years.

A review of the veteran's claims file shows that in August 
2003, the RO requested a genitourinary and neurological 
examination for the veteran.  A subsequent letter sent to the 
veteran from the VA, explained that the VA was scheduling an 
examination to determine the current disabling effects of his 
service-connected hemorrhoids and prostatitis and it noted 
that he would be notified of the time and place to report.  
However, documentation dated in November 2003 reveals that 
both examinations were cancelled by Medical Administration 
Service (MAS).  No further explanation as to why these 
examinations were cancelled was provided and there is no 
indication in the claims folder that the veteran was notified 
of these examinations and failed to report.  The veteran 
should be rescheduled for the appropriate VA examinations.   

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the current severity of the veteran's service-
connected hemorrhoids and service-connected prostatitis. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his service-connected 
disabilities.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  
The veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, and given the 
opportunity to provide any missing 
records themselves.  

3.  The RO should schedule the veteran 
for a VA medical examination to assess 
the severity of his service-connected 
hemorrhoids and prostatitis.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  

Hemorrhoids
The examiner should describe the 
severity of the veteran's hemorrhoids; 
that is, whether the hemorrhoids are 
severe, causing persistent bleeding and 
with secondary anemia, or with 
fissures, or are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences; or result in moderate or 
mild impairment.  The examiner's report 
should provide all current complaints, 
symptoms, clinical findings, 
manifestations, and diagnoses referable 
to hemorrhoids.  All findings should be 
reported in detail.  A complete 
rationale for any opinion expressed 
must be provided. 

Prostatitis 
The RO is to arrange for the veteran to 
undergo a VA genitourinary examination 
by a physician familiar with 
dysfunctions of the genitourinary 
system to determine the nature and 
extent of his service connected 
prostatitis.  

The examiner should indicate whether 
the prostatitis results in continual 
urine leakage, or post surgical urinary 
diversion, or urinary incontinence, or 
stress incontinence: 
Requiring the use of an appliance or 
the wearing of absorbent materials 
which must be changed more than 4 
times per day; or, 
Requiring the wearing of absorbent 
materials which must be changed 2 to 
4 times per day; or, 
Requiring the wearing of absorbent 
materials which must be changed less 
than 2 times per day. 

In the alternative, the examiner should 
indicate if the prostatitis results in 
poor renal function: 
Recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring 
continuous intensive management; or,
Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management.

All findings should be reported in 
detail.  A complete rationale for any 
opinion expressed must be provided.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



